673 So.2d 482 (1996)
Gwendolyn Golden YOUNG, etc., Petitioner,
v.
ST. VINCENT'S MEDICAL CENTER, INC., etc., Respondent.
No. 85707.
Supreme Court of Florida.
March 14, 1996.
Rehearing Denied May 7, 1996.
James T. Terrell, Annette J. Ritter and Michael S. Sharrit of Brown, Terrell, Hogan, Ellis, McClamma & Yegelwel, P.A., Jacksonville, for Petitioner.
John E. Thrasher, William E. Kuntz and Earl E. Googe, Jr. of Smith, Hulsey & Busey, Jacksonville, for Respondent.
Richard A. Barnett, P.A., Hollywood, Florida; and Edna L. Caruso of Caruso, Burlington, Bohn & Compiani, P.A., West Palm Beach, for Academy of Florida Trial Lawyers, Amicus Curiae.
Richard A. Sherman and Rosemary B. Wilder of the Law Offices of Richard A. Sherman, P.A., Fort Lauderdale, Florida; and Wilton L. Strickland of Strickland & Seidule, P.A., Fort Lauderdale, for Andrew Wik and Lisa Wik, as Personal Representatives of the Estate of Lauren Elizabeth Wik, a minor child, deceased, Amicus Curiae.
Sharon Lee Stedman of Sharon Lee Stedman, P.A., Orlando, for The Florida Defense Lawyers Association, Amicus Curiae.
Andrew H. Kayton, Legal Director, American Civil Liberties Union Foundation of Florida, Inc., Miami, Florida; Rocio L. Cordoba and Louise Melling of Reproductive Freedom Project, American Civil Liberties Union Foundation, New York, New York; and Caitlin E. Borgmann, ACLU Cooperating Counsel, New York City, for American Civil Liberties Union Foundation and American Civil *483 Liberties Union Foundation of Florida, Inc., Amici Curiae.
PER CURIAM.
We have for review a decision of the district court certifying the question of whether a fetus is a person within the meaning of section 768.19, Florida Statutes (1993) (Florida Wrongful Death Act). Young v. St. Vincent's Medical Center, Inc., 653 So.2d 499, 499 (Fla. 1st DCA 1995). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. Based on Hernandez v. Garwood, 390 So.2d 357 (Fla.1980), we answer the question in the negative and approve the decision below.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.